Citation Nr: 1201761	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-46 678A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 31, 1986 decision of the Board of Veterans' Appeals (Board) which denied entitlement to service connection for malignant melanoma.

2.  Whether there was CUE in a June 30, 1989 decision of the Board which denied entitlement to service connection for malignant melanoma.

(The issues of whether there was CUE in a September 14, 1979 rating decision which denied entitlement to service connection for malignant melanoma; and, entitlement to payment or reimbursement for medical expenses incurred at a private facility on July 10, 2010, will be the subject of separate decisions.)


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The moving party in this case served on active duty from February 1969 to February 1971.

In an October 31, 1986, decision, the Board denied entitlement to service connection for malignant melanoma.  The moving party has moved the Board to revise this decision on the basis that the decision was clearly and unmistakably erroneous.

In a June 30, 1989, decision, the Board denied entitlement to service connection for malignant melanoma.  The moving party has moved the Board to revise this decision on the basis that the decision was clearly and unmistakably erroneous.


FINDINGS OF FACT

1.  Entitlement to service connection for malignant melanoma was denied by the Board in an October 31, 1986 decision.  

2.  In August 1987, the moving party filed a motion for reconsideration of the October 31, 1986 Board decision.  
	
3.  A June 30, 1989 Board decision determined that the October 31, 1986 decision, which denied entitlement to service connection for malignant melanoma, did not involve obvious error of fact or law.

4.  The June 30, 1989 Board decision, which denied entitlement to service connection for malignant melanoma, was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.



CONCLUSIONS OF LAW

1.  The moving party's claim of clear and unmistakable error in the October 31, 1986 Board decision, pertaining to the issue of service connection for malignant melanoma, is dismissed for lack of legal merit.  38 C.F.R. § 20.1104 (2011).

2.  The June 30, 1989 Board decision, which denied entitlement to service connection for malignant melanoma, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that prior to the moving party filing his motion, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

October 31, 1986 Board decision

In an October 31, 1986 decision, the Board denied entitlement to service connection for malignant melanoma.  In August 1987, the moving party filed a motion to have the Board reconsider the October 1986 decision.  In August 1987, the Board informed the moving party that it had agreed to reconsider the decision.  

On June 30, 1989, an enlarged panel of the Board reconsidered the issue of entitlement to service connection for malignant melanoma, and determined that the October 1986 decision did not involve obvious error of fact or law warranting reversal.  38 U.S.C. §§ 301, 310, 312, 313, 4003, 4005 (West 1988); 38 C.F.R. §§ 3.102, 3.104(a), 3.303(b), 3.307, 3.309, 19.129(a), 19.194 (1988).  

This Board has determined that there is no valid motion for CUE in the October 31, 1986 decision.  The Veteran challenged that decision per a Motion for Reconsideration, and his claim of service connection for malignant melanoma was reconsidered and denied in a June 1989 Board decision.  The 1989 decision found that the 1986 decision did not contain CUE; it was concluded that the 1986 Board decision was final.  See Hillyard v. Shinseki, 24 Vet. App. 343, 350-52 (2011) (finding that 38 C.F.R. § 20.1409 prohibits repeated challenges of CUE in a Board decision on a particular claim).  The moving party's claim that the October 31, 1986 Board decision (pertaining to service connection for malignant melanoma) was clearly and unmistakably erroneous is dismissed for lack of legal merit.

June 30, 1989 Board decision

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The relevant laws and regulations in effect in June 1989 with respect to awards of service connection were essentially unchanged from those in effect at present; however, some of the citations differed.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 310 (West 1988); 38 C.F.R. § 3.303 (1988).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (1988).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 301, 312 (West 1988); 38 C.F.R. §§ 3.307, 3.309 (1988).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1988).  

In July 1979, the moving party filed a formal claim of service connection for malignant melanoma.  In a statement in support of his claim, he reported that a mole came on the right side of his neck while he was in Vietnam.  He did not seek treatment because he did not suspect cancer at that time.  In September 1972, the mole was removed and showed malignant melanoma.  He argued that an insecticide used in Vietnam caused the cancer.

The Regional Office (RO) completed a VA Form 07-3101a, Request for Information, requesting the moving party's service records and reports to show that he was exposed to insecticides during service in Vietnam.  The National Personnel Records Center (NPRC) provided the moving party's service treatment records, but stated that exposure to insecticides was not shown in military records.

While service treatment records do reflect treatment for a rash, there is no record of treatment for a mole or skin cancer.  A January 1971 separation examination reflects that his face, neck, mouth and throat, and skin were clinically evaluated as normal.  There was no significant or interval history, defect, and no diagnosis.  On a January 1971 Report of Medical History, the moving party checked the 'No' box with regard to 'skin disease.'  

Private medical records from Appalachian Regional Hospital dated in September 1972, reflect that the moving party applied for a position at the hospital and during the course of his pre-employment physical examination he was observed to have a very large dark mole on the right neck in the upper anterior triangle just behind and below the angle of the jaw.  This was excised and found to be a malignant melanoma.  The moving party had no complaints regarding the mole except he did feel it had been growing slightly during the past three years and that it was itching.  Radical neck dissection was performed on September 13, 1972.  The discharge diagnosis was malignant melanoma, right neck.

In a September 14, 1979 rating decision, the RO determined that the malignant melanoma was not shown in service and the evidence did not reflect that he was exposed to an insecticide that caused his malignant melanoma.  

In May and August 1984, the moving party filed a claim to reopen entitlement to service connection for malignant melanoma, which was denied in a December 1984 RO decision.  The moving party perfected an appeal to the Board.

Correspondence dated in March 1983 from Oon Leedhanachoke, M.D., states the opinion that it is possible that the malignant change in the mole could have happened while the moving party was in active service.  

An August 1984 note from R.H. Adams, D.O., states that it is possible that the malignant change in the mole could have happened while the moving party was in the service.  

In August 1984, the moving party underwent a VA examination.  The examiner diagnosed malignant melanoma of the neck, status post neck dissection.


In October 1984, the moving party submitted lay statements from three individuals which stated that his neck was growing or changing sizes between February 10, 1971 and February 10, 1972.  

In the October 1986 decision, the Board cited to 38 C.F.R. § 3.311a, the "dioxin" (Agent Orange) regulation, which was promulgated in 1985 under the "Dioxin and Radiation Exposure Compensation Standards Act," 38 U.S.C.A. § 1154(a).  This regulation became effective on September 25, 1985.  It was the first VA regulation to provide guidance for adjudication of claims based on dioxin exposure.  The Board cited to the applicable regulation which stated that a moving party who served in the Republic of Vietnam during the Vietnam Era was presumed to have been exposed to herbicide containing dioxin while in Vietnam.  38 C.F.R. § 3.311a(b) (1986).  But at the time of the issuance of the decision, the only disease recognized as having a causal relationship to dioxin exposure was chloracne.  See 38 C.F.R. § 3.11a(d).  Thus, the Board noted that the sound scientific and medical evidence did not establish a cause-and-effect relationship between dioxin exposure and any disease except chloracne.  Id.  
	
The October 1986 Board found that the September 14, 1979 RO decision was based upon the absence of any medical records showing a malignant melanoma during the moving party's active military service and the absence of evidence of significantly disabling melanoma during the one-year presumptive period following separation from service.  The October 1986 Board concluded that the decision was consistent with the evidence of record and the appropriate legal criteria.  The Board also determined that that the moving party had not submitted new and material evidence to show the moving party had a malignant melanoma during his active military service or compensable manifestations of melanoma within the one-year presumptive period following separation.  The Board noted that the mere possibility that the malignant melanoma was present during service, as suggested by the moving party's treating physicians, is not sufficient to raise a reasonable doubt that can be resolved in favor of the moving party.

In January 1987, the moving party submitted correspondence to the Board requesting that his claim of service connection for malignant melanoma be reopened.  

In February 1987, the moving party submitted correspondence from Benton M. Wheeler, M.D.  Dr. Wheeler stated that the moving party was seen on February 7, 1987, his medical records were reviewed, and it was noted that he was found to have malignant melanoma of the right neck and underwent local excision followed by right radical neck dissection in September 1972.  Dr. Walker stated that the melanoma had been present for at least three years and may have grown slightly during that time.  Dr. Walker opined that it is possible that malignant transformation in the mole occurred during the time he was in service.

In August 1987, the moving party filed a motion to have the Board reconsider the October 1986 decision.  In August 1987, the Board informed the moving party that it had agreed to reconsider the decision.  

Congress enacted legislation, Public Law No. 105-111, 111 Stat. 2271 (Nov. 21, 1997), creating a new section 7111 in title 38 of the U.S. Code, which gives the Board authority to revise prior Board decisions on the grounds of CUE.  But prior to such enactment, the only available method was to request reconsideration of the Board decision.  Likewise, the United States Court of Appeals for Veterans Claims was created on November 18, 1988, by the Veterans' Judicial Review Act of 1988, and thus prior to this establishment there was no other judicial recourse.  

In October 1987, the moving party testified before an enlarged panel, which consisted of a panel of five members of the Board.  In January 1988, the Board remanded the issue of entitlement to service connection for malignant melanoma.  The basis of the Remand was to obtain pathological materials from Williamson Appalachian Regional Hospital.  Treatment records from such facility were associated with the claims folder in February 1988; however, such records were duplicative of the treatment records that had been associated with the claims folder in 1979.

In October 1988, the Armed Forces Institute of Pathology (AFIP), reviewed the pathology report but noted that the original biopsy specimen was not provided and thus was considered insufficient to completely establish the diagnosis.  The Appalachian Regional Hospital was contacted but it was indicated that the laboratory had discarded all specimen materials including slides prior to 1976.  Since the material was not available, the AFIP was unable to render a meaningful opinion.  The AFIP did review slides prepared from the submitted blocks from the right radical neck dissection done September 13, 1972, which showed right cervical lymph nodes (multiple): reactive lymphadenopathy; skin, subcutaneous tissue and skeletal muscle, right side of neck: dermal scar and inflammation, no residual tumor; and right salivary gland: no pathologic diagnosis.  No evidence of malignant melanoma was found on the slides prepared for study.  

On June 30, 1989, an enlarged panel of the Board reconsidered the issue of entitlement to service connection for malignant melanoma, and determined that the October 1986 decision did not involve obvious error of fact or law warranting reversal.  38 U.S.C. §§ 301, 310, 312, 313, 4003, 4005; 38 C.F.R. §§ 3.102, 3.104(a), 3.303(b), 3.307, 3.309, 19.129(a), 19.194.  

The 1989 Board stated that the 1986 Board found that the 1979 RO decision denying service connection for malignant melanoma was supported by the evidence then of record and was a final adjudicative determination when it was not appealed.  The evidence considered by the RO in 1979 showed that a malignant melanoma was diagnosed in September 1972, approximately 19 months following the moving party's discharge from active service.  There was no indication in the service treatment records of a skin disorder, nor was there evidence of a growth at the time of discharge from active duty in February 1971.  

The 1989 Board noted that a melanoma was first documented in September 1972.  Information recorded for clinical purposes was that the moving party felt the mole (which was diagnosed as malignant) had been growing slightly during the last three years and that it was itching.  The absence of findings characteristic of malignancy in service or of evidence of manifestations of the malignancy within one year after service was said by the 1986 Board to support the 1979 RO determination and the 1989 Board agreed.  The failure of the RO to accord the moving party a current evaluation in 1979 could not be considered as a basis for reversal on the issue.  An examination in 1979 would have provided no information concerning the status of the mole during service or during the one-year presumptive period.  

The 1989 Board stated that the fact that the RO and 1986 Board did not reach the same conclusion as the moving party concerning the onset of the malignancy is a matter of judgment.  This is particularly true where the form of malignancy involved may be of rapid development or may be slow and insidious.  This highly variable latent period made the determination a matter of judgment as to the onset of the malignancy.  The fact that that the 1989 Board may have reached a different conclusion is not a ground for reversal.  The evidence, or evaluations, may be subject to differing interpretations, but not grounds for reversal under the standard which must be applied.

The moving party contends that there was clear and unmistakable error in the June 1989 Board decision which determined that the 1986 Board decision denying entitlement to service connection for malignant melanoma did not involve obvious error of fact or law, and which continued the denial of service connection for malignant melanoma.

As indicated above, the law provides that a final and binding determination will be revised only on the basis of CUE. § 3.105(a).  Such error exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. 310, 313 (1992).  A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Id.  CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. 40, 43 (1993).

To raise a valid claim of CUE, the moving party must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Essentially, the moving party has argued that the RO failed to provide an appropriate examination when he filed his initial claim, the Board failed to provide appropriate examinations when he filed his claim to reopen, the Board failed to obtain an advisory opinion with regard to the etiology of his malignant melanoma, and the RO and Board failed to perform appropriate research about the moving party's malignant melanoma.  Thus, the crux of the moving party's CUE claim is that both the RO and Board failed to assist him when he filed his original claim, his subsequent claim to reopen, and his motion for reconsideration.

As detailed hereinabove, in the October 1986 decision, the Board duly summarized and discussed the evidence that was of record at the time of the September 1979 rating decision.  The October 1986 Board then duly summarized and discussed the evidence that had been received in support of his claim to reopen.  The "new" evidence consisted of a March 1983 opinion from Dr. Leedhanachoke which stated that it is possible that the malignant change in his mole could have happened during the moving party's active service, and an August 1984 opinion from Dr. Adams that it is possible that the malignant change in the mole could have happened while the moving party was in service.  The Board determined that new and material evidence had not been received to reopen the claim to show that he had a malignant melanoma during service, or compensable manifestations within a year of separation from service.  In considering the two "new" opinions submitted, the Board found that the mere possibility that the malignant melanoma was present during service was not sufficient to raise a reasonable doubt that could be resolved in the moving party's favor.  Thus, service connection was denied.  The 1989 Board noted that a melanoma was first documented in September 1972, and the 1989 Board agreed with the 1986 Board's support of the 1979 RO determination that there was an absence of findings characteristic of malignancy in service or of evidence of manifestations of the malignancy within one year after service.  As the 1989 Board pointed out, affording the moving party a VA examination in 1979 would not have provided information concerning the status of the mole during service or during the one-year presumptive period.  The 1989 Board stated that the fact that the 1979 RO and the 1986 Board did not reach the same conclusion as the moving party concerning the onset of malignancy is a matter of judgment.  The 1989 Board pointed out that a highly variable latent period made the determination a matter of judgment as to the onset of malignancy.  Thus, at most there is a reasonable disagreement with the manner in which the 1979 RO, 1986 Board, and 1989 Board weighed and evaluated the evidence; however, a claim of CUE on the basis that the previous adjudications had improperly weighed and evaluated the evidence never rises to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  The moving party essentially disagrees with the objective findings of the 1979 RO, 1986 Board, and 1989 Board, but there is no indication that the RO and 1986 and 1989 Boards overlooked the evidence then of record.  The October 1986 and June 1989 Board decisions were factually supportable by the record.  The evidence submitted in support of his claim to reopen constituted medical evidence that raised a possibility that his malignant melanoma could have occurred during service.  Such evidence was considered, along with the prior evidence of record which consisted of his service treatment records which did not reflect any treatment related to a mole or skin cancer, and medical records dated 17 months after separation from service which reflected treatment for malignant melanoma.  38 C.F.R. § 20.1403(d)(3) notes that a disagreement as to how the facts were weighed or evaluated does not constitute CUE.  

The moving party has argued that he was not afforded a VA examination, an advisory opinion was not obtained, and further research was not performed at the time he filed his original claim, at the time he filed his claim to reopen, and at the time he filed his motion for reconsideration.  The Board notes that an opinion was sought by the AFIP; however, as the original biopsy specimen from his September 1972 neck dissection was unavailable, a meaningful opinion could not be rendered.  In any event, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Any breach by VA of its duty-to-assist obligation cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  Again, the moving party's contentions essentially amount to an argument on how the Board weighed the evidence, rather than clear evidence that the Board did not properly consider the applicable regulations in adjudicating the claim.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  It allows for further development of facts and law to advance the service member's claim.  "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. at 313.

Thus, an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous.  This is true even in the present case where an etiological opinion was not proffered at the time he filed his original claim, at the time he filed his claim to reopen, or at the time he filed his motion for reconsideration.  In short, VA's, i.e., the RO's or the Board's, possible breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete rather than an incorrect record.  As unjust as this finding may appear, it is dictated by the law by which the Board is bound.  38 C.F.R. § 20.1403(d)(2).  A failure to fulfill VA's duty to assist him with the development of facts relevant to his claim and a disagreement as to how the facts were weighed or evaluated are not situations that are CUE.  38 C.F.R. § 20.1403(d). 

Furthermore, with respect to the crucial matter of whether the 1989 Board failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown in this case. 

The Board acknowledges the submission by the moving party of the July 2011 opinion by Lela Maynard, M.D., that failure to obtain an examination amounts to CUE.  It is not shown that Dr. Maynard is competent to determine this legal question (CUE is a legal and not a medical determination).  Moreover, review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  Additional statements or opinions in support of his claim are not relevant with regard to the specific matter under consideration, which is CUE in the June 1989 Board decision.  

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before the Board at the time of the June 1989 decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  

Thus, based on the following, the evidence does not support a finding that the June 30, 1989, Board determination was clearly and unmistakably erroneous in denying service connection for malignant melanoma.

CONTINUED ON NEXT PAGE...

ORDER

The moving party's claim that the October 31, 1986 Board decision, pertaining to the issue of entitlement to service connection for malignant melanoma, was clearly and unmistakably erroneous is dismissed for lack of legal merit.

The June 30, 1989 Board decision, which denied service connection for malignant melanoma, was not clearly and unmistakably erroneous.  The appeal is denied.



                       ____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



